Per Curiam.
As the assessment of damages in the' above case was only to inform the conscience of the court, who might themselves have assessed the damages without the intervention of a jury, we do not perceive any objection to the proceeding which took place. If the court /might have dispensed with the jury, they could of course have dispensed with an inquisition formally signed and sealed by the jury, who acted in their presence. The execution of the writ in the presence and under the direction of the court, must afford at least equal satisfaction, as if it had been executed before the sheriff alone; and if the court are willing to submit to the trouble of presiding at the inquest, it is the safer mode for the parties. The judgment below ought, therefore, to be affirmed.
Judgment affirmed.